Investor Meeting June 24, Forward-Looking Statements Agenda · Southern Union Company Overview · Creating Shareholder Value · 2007 Accomplishments/Recent Announcements · Segment Information & Growth Drivers · 2008 Financial Outlook · Conclusion · Appendix Southern Union Company Overview Southern Union Transformation Map of Operations Business Segments Transportation & Storage · Vast pipeline network with access to diverse supply sources and growing markets · Approximately 15,000 miles of interstate pipelines with transportation capacity of 7.8 Bcf/d · North America’s largest liquefied natural gas (LNG) import terminal with peak send out of 2.1 Bcf/d and storage of 9 Bcf · Interests in approximately 100 Bcf of storage Gathering & Processing · Extensive system in the prolific Permian Basin · Approximately 4,800 miles of pipelines · Five processing plants (four active) with a capacity of 470 MMcf/d · Eight treating plants (five active) with a capacity of 765 MMcf/d Distribution & Other · Distribution serves approximately 550,000 customers in Missouri and Massachusetts · PEI Power Corporation owns interests in and operates 70 MW of generating assets which supply electricity into the PJM Grid Creating Shareholder Value Value Creation · Value creation will come from: o Organic growth projects o Strategic initiatives o Prudent financial management Organic Growth Projects · Vast pipeline network with access to multiple supply sources and diverse markets will help fuel organic growth · Analyze trends in the natural gas industry to identify opportunities · Recent open seasons: o FGT Phase VIII expansion o FGT Pascagoula lateral to serve GulfLNG Energy, LLC import terminal o Longville –Henry Hub expansion on Trunkline Gas · Southern Union Gas Services is well positioned to capture potential opportunities resulting from the development of the West Texas Barnett Shale Strategic Initiatives · Evaluate and pursue market opportunities o Strategic acquisitions o Partnership or joint venture opportunities · Continue to evaluate market conditions for creating an MLP for gathering and processing assets Prudent Financial Management · Preservation of investment grade ratings is important for: o Lower financing costs/eliminates collateral requirements o Improves rate making and regulatory relationships · Free cash flow may be used for: o Organic growth projects o Share repurchases o Increased dividends § SUG recently announced 50% increase in annual dividend effective 4Q07 to $.60 per share from $.40 per share o Debt repayment · Actively manage operating expenses 2007 Accomplishments & Recent Announcements Significant Events - 2007 · Completed Trunkline Field Zone expansion with capital cost, excluding capitalized interest, of $255MM and EBITDA of $30 to $37MM · Completed FGT Phase VII expansion with capital cost of $60MM and EBITDA of $10MM · Successfully completed rate case filings at both LDC properties · Increased annual cash dividend by 50% to $.60 per share Recent Announcements · Increased Trunkline IEP project cost, excluding capitalized interest, to $365 million and EBITDA to $60 to $65 million · Florida Gas Transmission announced $2.1 billion Phase VIII expansion with a spring 2011 in-service date oOver 85% of capacity already contracted for 25 year terms · Announced 2008 EBITDA guidance of $850 to $890 million, EPS guidance of $1.80 to $1.90 per share and capital expenditures guidance of $510 to $575 million · Announced several additions to SUGS’ hedging program Transportation & Storage Transportation & Storage Assets T&S Growth Drivers Trunkline Field Zone Expansion Trunkline LNG: Infrastructure Enhancement Project FGT Phase VIII Expansion FGT Phase VIII Expansion Timeline FGT Pascagoula Lateral Gathering & Processing Map of Operations SUGS Overview · Located in prolific, long-lived Permian Basin · Approximately 4,800 miles of gas and liquids pipelines covering 16 counties in West Texas/Southeast New Mexico · Two fully-integrated midstream systems connected via high-pressure pipeline network oNorth System: Jal and Keystone oSouth System: Coyanosa, Mi Vida, Tippett and Grey Ranch oIntegration: 24-inch high-pressure pipeline · Four active cryogenic plants and five active treating plants · Attractive downstream markets oResidue: California, Mid-Con, Texas oNGLs: Mont Belvieu · Attractive contract mix – 96% + POP / Fee-based North System · Consists of the Jal and Keystone Systems oLarge diameter predominately low pressure pipelines oWellhead volume of 243,000 MMBtu/d of 5.0 GPM sour gas o220 MMcf/d cryogenic plant capacity o21,800 bbls/d NGL production o40 tons/d sulfur plant capacity oRecent compression and high pressure pipeline upgrades oCompletion of sour gas 16-inch transfer line in June 2007 South System · Consists of the Mi Vida, Coyanosa and Tippett Systems oHigh pressure integrated sweet and sour gas gathering system oWellhead volume 348,000 MMBtu/d o190 MMcf/d cryogenic processing capacity oPlant inlet of 175 MMcf/d of 3.5 GPM gas producing 11,500 bbls/d of NGLs o370 MMcf/d treating capacity with 115 MMcf/d current throughput oThird Party Processing 18.8 MMcf/d · Grey Ranch System oHigh CO2 gathering and treating system oEarn fixed fee for removing CO2 volumes o87 MMcf/d current throughput oExpect significant volume growth High
